Order filed January 4, 2022




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00472-CV
                                ____________

                          CURTIS TYLER, Appellant

                                        V.

                 TORCSILL FOUNDATIONS LLC, Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-07582


                                     ORDER
      The notice of appeal in this case was filed August 16, 2021. The clerk
responsible for preparing the record notified this court that appellant has not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 145. On November 15, 2021, this court notified
appellant that the appeal was subject to dismissal unless appellant filed a response
with proof of payment for the record. No response was filed. On December 14,
2021, appellant was ordered to demonstrate to this court that appellant has made
arrangements to pay for the clerk’s record on or before December 29, 2021. See
Tex. R. App. P. 35.3(c). Appellant was informed that if he failed to do so, the
appeal will be dismissed. See Tex. R. App. P. 37.3(b).

      On December 29, 2021, appellant filed a response demonstrating that
payment arrangements have been made for the reporter’s record. The response
does not reflect payment arrangements have been made for the clerk’s record.

      Therefore, the court issues the following order.

      Appellant is ordered to demonstrate to this court that appellant has made
arrangements to pay for the clerk’s record on or before January 14, 2022. See Tex.
R. App. P. 35.3(c). If appellant fails to do so, the appeal will be dismissed. See
Tex. R. App. P. 37.3(b).



                                  PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Poissant.